Title: To Thomas Jefferson from the Board of Trade, [4 March 1780]
From: Board of Trade
To: Jefferson, Thomas



[4 March 1780]

The Commissioners of Trade are sorry to be understood by the Honorable Board as intending to free themselves from any part of their duty by submitting the Requisitions of the Board of War for their determination; We conceive it our Duty to do So, as the Act establishing this Board runs thus
“The Duty of the said Board shall be to see to the procuring by importation or otherwise all Military Stores, Cloathing, accoutrements, utensils, materials and necessaries which shall be required by the Governor with the advice of the Council, for the publick use, or for the use of the Officers, Soldiers &c.”
It appears from hence that all Requisitions to this Board should at least be approved by the Executive, if not directly made by them; and it was this that induced us to lay the requisitions of the Board of War before his Excellency in Council; for We could not legally comply with them untill approved; and this mode We have constantly observed ever since our establishment.
